DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 of the claim amendment received 9/27/2019 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure accumulation unit” and “heat storage unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The described corresponding structure of the specification is, respectively, a pressure accumulation tank (para. 0044) and a heat storage tank (para. 0053).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nathaniel McQueen on 2/3/2022.
The application has been amended as follows: 

Claim Amendment
Claim 1. A compressed air energy storage power generation device comprising: 
a compressor that compresses air; 
a pressure accumulation unit that stores a compressed air compressed by the compressor; 
an expander driven by the compressed air supplied from the pressure accumulation unit; 
a generator mechanically connected to the expander; 
a first heat exchanger that conducts heat exchange between [[the]]a heating medium and the compressed air supplied from the compressor to the pressure the heating medium by exchanging heat;
a first heat storage unit that stores the heating medium heated by the first heat exchanger; 
a second heat exchanger that conducts heat exchange between the compressed air supplied from the pressure accumulation unit to the expander and the heating medium supplied from the first heat storage unit so as to heat the compressed air and cool the heating medium; 
a second heat storage unit that stores the heating medium cooled by the second heat exchanger and to supply the heating medium to the first heat exchanger; 
a main flow passage in which the first heat exchanger, the first heat storage unit, the second heat exchanger, and the second heat storage unit are connected in this order by a heating medium flow passage, the main flow passage flowing [[a]]the heating medium so that [[a]]the heating medium circulates; 
a sub flow passage including a shortened flow passage, the shortened passage being a part of the heating medium flow passage branching from the heating medium passage between the second heat exchanger and the second heat storage unit and extending to the first heat storage unit, the sub flow passage allowing circulation of the heating medium between the first heat storage unit and the second heat exchanger; 
a first heater that is provided in a middle of the shortened flow passage, and that heats the heat medium passing therethrough; and 
a switch that conducts switching between the main flow passage and the sub flow passage.

Claim 2. The compressed air energy storage power generation device according to claim 1, further comprising: 
a first temperature detector that detects a temperature of the heating medium in the first heat storage unit; and 
a controller, wherein 
when a first detected temperature by the first temperature detector is less than an expected temperature, the controller switches the switch to the sub flow passage and heats the heating medium with the first heater, the expected temperature being a temperature of the heating medium expected to be raised by the first heater, and
when the first detected temperature is not less than the expected temperature, the controller switches the switch to the main flow passage.

Claim 3. The compressed air energy storage power generation device according to claim 2, further comprising a volume detector that detects a volume of the heating medium in the second heat storage unit, wherein 
when a detected volume by the volume detector is larger than a set volume, and the first detected temperature is less than the expected temperature, the controller switches the switch to the sub flow passage, and heats the heating medium with the first heater, and 
the set volume, or the first detected temperature is not less than the expected temperature, the controller switches the switch to the main flow passage.

Claim 4. The compressed air energy storage power generation device according to claim 2, further comprising: 
a flow rate detector that is provided in a middle of the heating medium flow passage from the second heat exchanger to the first heater, and detects a flow rate of a passing heating medium; and 
a second temperature detector that is provided in a middle of the heating medium flow passage from the second heat exchanger to the first heater, and detects a temperature of [[a]]the passing heating medium, 
wherein the expected temperature achievable by the [[first]]passing heating medium is calculated based on a heating capacity of the first heater, a heating medium flow rate detected by the flow rate detector, and a second detected temperature detected by the second temperature detector.

Claim 5.  The compressed air energy storage power generation device according to claim 2, further comprising: 
a second heater that heats the heating medium directed from the first heat exchanger toward the first heat storage unit; and 
a third temperature detector that detects a temperature of the heating medium directed from the second heater toward the first heat storage unit, 
heater
 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not teach the following in combination with the other independent claim limitations:
Regarding Claim 1, “a sub flow passage including a shortened flow passage, the shortened passage being a part of the heating medium flow passage branching from the heating medium passage between the second heat exchanger and the second heat storage unit and extending to the first heat storage unit, the sub flow passage allowing circulation of the heating medium between the first heat storage unit and the second heat exchanger; a first heater that is provided in a middle of the shortened flow passage, and that heats the heat medium passing therethrough; and a switch that conducts switching between the main flow passage and the sub flow passage.”
Further regarding Claim 1, Nakhamkin (US 8,261,552) is considered the closest prior art of record and discloses in Fig. 3, a compressed air energy storage power generation device 10’’ comprising: 
a compressor 14’ that compresses air; 
a pressure accumulation unit 36 that stores a compressed air compressed by the compressor 14’; 

a generator 50’ mechanically connected to the expander 40’; 
a first heat exchanger 26 that conducts heat exchange between a heating medium (oil as read at col. 4, ll. 24-27) and the compressed air supplied from the compressor 14’ to the pressure accumulation unit 36 so as to cool the compressed air and heat a heating medium by exchanging heat;
a first heat storage unit 60 that stores the heating medium heated by the first heat exchanger 26; 
a second heat exchanger 64 that conducts heat exchange between the compressed air supplied from the pressure accumulation unit 36 to the expander 40’ and the heating medium supplied from the first heat storage unit 60 so as to heat the compressed air and cool the heating medium; 
a second heat storage unit 70 that stores the heating medium cooled by the second heat exchanger 64 and to supply the heating medium to the first heat exchanger 26; and
a main flow passage 62+72 in which the first heat exchanger 26, the first heat storage unit 60, the second heat exchanger 64, and the second heat storage unit 70 are connected in this order by a heating medium flow passage 62+70, the main flow passage flowing a heating medium (oil as discussed above) so that a heating medium circulates.
Nakhamkin and the other prior art of record does not disclose the claimed “sub flow passage including a shortened flow passage, the shortened passage being a part 
Claims 2-6 are allowable at least by basis on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741